
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Amended Agreement")
is made and entered into effective as of June 1, 2002, by and between MAXIM
PHARMACEUTICALS, INC., (the "Company") and DALE A. SANDER ("Employee"). The
Company and Employee are hereinafter collectively referred to as the "Parties,"
and individually referred to as a "Party."


RECITALS


        A.    Employee and the Company entered into a certain Employment
Agreement dated November 16, 2001 wherein Employee served as Senior Vice
President, Finance, Chief Financial Officer and Corporate Secretary of the
Company.

        B.    Employee and the Company have determined that Employee shall
resign from his position as Senior Vice President, Finance, Chief Financial
Officer and Corporate Secretary of the Company, effective as of June 1, 2002.

        C.    The Company wishes to retain Employee as an employee in the
position of Vice President, Corporate Development under the terms of this
Amended Agreement.

        D.    Employee desires to be in the employ of the Company, and is
willing to accept such employment on the terms and conditions set forth in this
Amended Agreement.


AGREEMENT


        In consideration of the foregoing recitals and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
Parties, intending to be legally bound, agree as follows:

1.    EMPLOYMENT

        1.1    Term.    The Company hereby employs Employee, and Employee hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Amended Agreement, effective as of the date first set forth above
("Effective Date"). This Amended Agreement shall continue in effect until
terminated pursuant to Section 4 below.

        1.2    Position.    Employee shall be the Vice President, Corporate
Development and shall serve in such other capacity or capacities as the
Company's Chief Executive Officer ("CEO") may from time to time prescribe.

        1.3    Duties.    Employee shall do and perform all services, acts or
things necessary or advisable to manage and conduct the business of the Company
and which are normally associated with the position of Vice President, Corporate
Development consistent with the Bylaws of the Company and as required or
directed by the CEO.

        1.4    Policies and Practices.    The employment relationship between
the Parties shall be governed by the policies and practices established by the
Company and the Board. The Employee acknowledges that he has read the Company's
Employee Handbook, which governs the terms and conditions of his employment with
the Company, along with this Amended Agreement. In the event that the terms of
this Amended Agreement differ from or are in conflict with the Company's
policies or practices or the Company's Employee Handbook, this Amended Agreement
shall control.

1

--------------------------------------------------------------------------------


        1.5    Location.    Unless the Parties otherwise agree in writing,
during the term of this Amended Agreement, Employee shall perform the services
he is required to perform pursuant to this Amended Agreement at the Company's
offices, located at 8899 University Lane, Suite 400, San Diego, CA 92122 or at
any other place at which the Company maintains an office; provided, however,
that the Company may from time to time require Employee to travel temporarily to
other locations in connection with the Company's business.

2.    LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION

        2.1    Loyalty.    During Employee's employment by the Company, Employee
shall devote his full business energies, interest, abilities and productive time
to the proper and efficient performance of his duties under this Amended
Agreement.

        2.2    Covenant Not to Compete.    During the term of this Amended
Agreement, Employee shall not engage in competition with the Company, either
directly or indirectly, in any manner or capacity, as adviser, principal, agent,
partner, officer, director, employee, member of any association or otherwise, in
any phase of the business of developing, manufacturing and marketing of products
which are in the same field of use or which otherwise compete with the products
or proposed products of the Company.

        2.3    Agreement not to Participate in Company's Competitors.    During
Employee's employment with the Company and any period in which Employee is
receiving compensation from the Company, Employee agrees not to acquire, assume
or participate in, directly or indirectly, any position, investment or interest
known by Employee to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its Affiliates. Ownership by the Employee, as a passive investment, of less
than one percent (1%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on the Nasdaq Stock Market or in the
over-the-counter market shall not constitute a breach of this paragraph.

3.    COMPENSATION AND BENEFITS

        3.1    Base Salary.    While employed by the Company, as compensation
for proper and satisfactory performance of all duties to be performed hereunder,
the Company shall pay Employee an annual base salary of two hundred fifty
thousand dollars ($250,000) per year ("Base Salary"), payable in regular
periodic payments in accordance with Company policy. Such salary shall be
prorated for any partial year of employment on the basis of a 365-day fiscal
year.

        3.2    Discretionary Bonus.    In addition to Employee's base salary,
Employee will be eligible to receive an annual discretionary bonus of up to
twenty percent (20%) of Employee's then current base salary. The bonus amount
Employee may receive, if any, shall be discretionary and based upon Employee's
performance during the previous year as evaluated by the CEO and the Board in
their sole and absolute discretion.

        3.3    Employment Taxes and Withholdings.    All of Employee's
compensation shall be subject to customary withholding taxes and any other
employment taxes as are commonly required to be collected or withheld by the
Company.

        3.4    Vacation.    Employee shall be entitled to vacation and illness
days consistent with the Company's standard practice for its employees
generally.

        3.5    Employee Benefits.    Employee shall, at the discretion of the
Board, be entitled to participate in the benefits for which he is eligible under
the terms and conditions of the standard Company benefits which may be in effect
from time to time and provided by the Company.

2

--------------------------------------------------------------------------------


        3.6    Expense Reimbursement.    Employee shall be entitled to receive
prompt reimbursement of all reasonable business and travel expenses incurred by
Employee in connection with the business of the Company. Such expenses must be
properly accounted for under the policies and procedures established by the
Company.

4.    TERMINATION

        4.1    Termination by the Company for Cause.    The Company may
terminate Employee's employment under this Amended Agreement "for Cause" by
delivery of written notice to Employee specifying the cause or causes relied
upon for such termination. If Employee's employment under this Amended Agreement
is terminated by the Company for Cause under this section, Employee shall be
entitled to receive only accrued Base Salary and other accrued benefits required
by law, prorated to the date of termination. Employee will not be entitled to
severance pay, pay in lieu of notice or any other such compensation. Grounds for
the Company to terminate this Amended Agreement "for cause" shall be limited to
the occurrence of any of the following events:

        (a)  If Employee is in material breach of any provision of this Amended
Agreement;

        (b)  Employee's engaging or in any manner participating in any activity
which is competitive with or intentionally injurious to the Company or which
violates any provision of Sections 2 or 5 of this Amended Agreement;

        (c)  Employee's commission of any fraud against the Company or use or
appropriation for his personal use or benefit of any funds or properties of the
Company not authorized by the Board to be so used or appropriated;

        (d)  Employee's conviction of any crime involving dishonesty or moral
turpitude;

        (e)  Conduct by Employee which in good faith and reasonable
determination of the Board demonstrates gross unfitness to serve.

        Any notice of termination given pursuant to this Section 4.1 shall
effect termination as of the date specified in such notice or, in the event no
such date is specified, on the last day of the month in which such notice is
delivered or deemed delivered as provided in Section 7 below.

        4.2    Termination by the Company Without Cause.    The Company may
terminate the Employee's employment at any time without Cause upon delivery of
written notice to the Employee. Any notice of termination given pursuant to this
Section 4.2 shall effect termination as of the date specified in such notice or,
in the event no such date is specified, on the last day of the month in which
such notice is delivered or deemed deliverable as provided in Section 7 below.
If such termination shall occur under this Section 4.2, then Employee shall be
entitled to continuation of Base Salary and health benefits under COBRA for a
period of six (6) months from said date of termination with such Base Salary
continuation to be at the rate set forth in Section 3.1 or, as the case may be,
at the rate of Employee's then current Base Salary in effect as of the date of
termination.

        4.3    Termination by Mutual Agreement.    The parties may mutually
agree at any time to terminate this Amended Agreement upon such terms and
conditions as may be agreed upon in writing.

        4.4    Termination Upon Death or Disability.    This Amended Agreement
shall terminate without notice upon the date of Employee's death or the date
when Employee becomes "completely disabled" (as defined below). In the event of
termination due to death or complete disability, Employee or his estate or
personal representative, as the case may be, shall be entitled to receive
Employee's Base Salary for a period of one month following the date of death or
the date when Employee becomes completely disabled. For purposes of this Amended
Agreement, the term "completely disabled" as used in this Amended Agreement
shall mean the inability of Employee to perform the essential functions of his
position under this Amended Agreement by reason of any incapacity, physical or
mental, which the

3

--------------------------------------------------------------------------------


Board of the Company, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board of the Company and approved by the
Employee, which approval shall not be unreasonably withheld, determines to have
incapacitated Employee from satisfactorily performing any or all essential
functions of his position for the Company during the foreseeable future. Based
upon such medical advice or opinion, the determination of the Board of the
Company shall be final and binding and the date such determination is made shall
be the date of such complete disability for purposes of this Amended Agreement.

        4.5    Termination by Employee.    Notwithstanding any provision to the
contrary herein, unless otherwise provided herein or unless otherwise provided
by law, Employee may at any time terminate his employment with the Company
hereunder. In such event, the Company shall not be liable to Employee for the
payment of any amount other than accrued Base Salary and other accrued benefits
required by law, prorated to the date of termination. Employee will not be
entitled to severance pay, pay in lieu of notice or any other such compensation.

5.    CONFIDENTIAL INFORMATION; NONSOLICITATION

        5.1    Confidential Information.    As a condition of this Amended
Agreement, Employee acknowledges and agrees that he shall continue to be bound
by the Company's "Proprietary Information and Inventions Agreement," attached
hereto as Exhibit A.

        5.2    Nonsolicitation.    While employed by the Company and for one
(1) year thereafter, the Employee agrees that in order to protect the Company's
confidential and proprietary information from unauthorized use, that Employee
will not, either directly or through others, solicit or attempt to solicit any
employee, consultant or independent contractor of the Company to terminate his
or her relationship with the Company in order to become an employee, consultant
or independent contractor to or for any other person or business entity; or the
business of any customer, vendor or distributor of the Company which, at the
time of termination or one (1) year immediately prior thereto, was listed on
Company's customer, vendor or distributor list.

6.    ASSIGNMENT AND BINDING EFFECT

        6.1        This Amended Agreement shall be binding upon and inure to the
benefit of Employee and Employee's heirs, executors, personal representatives,
assigns, administrators and legal representatives. Because of the unique and
personal nature of Employee's duties under this Amended Agreement, neither this
Amended Agreement nor any rights or obligations under this Amended Agreement
shall be assignable by Employee. This Amended Agreement shall be binding upon
and inure to the benefit of the Company and its successors, assigns and legal
representatives.

7.    NOTICES

        7.1        All notices or demands of any kind required or permitted to
be given by the Company or Employee under this Amended Agreement shall be given
in writing and shall be personally delivered (and receipted for) or mailed by
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company:

Larry Stambaugh
Maxim Pharmaceuticals, Inc.
8899 University Center Lane, Suite 400
San Diego, CA 92122

4

--------------------------------------------------------------------------------




If to Employee:

Dale Sander
**
**

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.

8.    CHOICE OF LAW.

        8.1        This Amended Agreement is made in San Diego, California. This
Amended Agreement shall be construed and interpreted in accordance with the laws
of the State of California.

9.    INTEGRATION

        9.1        Except as otherwise provided herein, this Amended Agreement
contains the complete, final and exclusive agreement of the Parties relating to
the subject matter of this Amended Agreement, and supersedes all prior oral and
written employment agreements or arrangements between the Parties, including,
but not limited to the Employment Agreement between you and the Company dated
November 16, 2001.

10.    AMENDMENT

        10.1        This Amended Agreement cannot be amended or modified except
by a written agreement signed by Employee and the CEO or Board of Directors of
the Company.

11.    WAIVER.

        11.1        No term, covenant or condition of this Amended Agreement or
any breach thereof shall be deemed waived, except with the written consent of
the Party against whom the wavier in claimed, and any waiver or any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.

12.    SEVERABILITY

        12.1        The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Amended
Agreement shall not render any other provision of this Amended Agreement
unenforceable, invalid or illegal. Such court shall have the authority to modify
or replace the invalid or unenforceable term or provision with a valid and
enforceable term or provision which most accurately represents the parties'
intention with respect to the invalid or unenforceable term or provision.

13.    INTERPRETATION; CONSTRUCTION

        13.1        The headings set forth in this Amended Agreement are for
convenience of reference only and shall not be used in interpreting this Amended
Agreement. This Amended Agreement has been drafted by legal counsel representing
the Company, but Employee has been encouraged, and has consulted with, his own
independent counsel and tax advisors with respect to the terms of this Amended
Agreement. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Amended Agreement,
and the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Amended Agreement.

5

--------------------------------------------------------------------------------

14.    REPRESENTATIONS AND WARRANTIES.

        14.1        Employee represents and warrants that he is not restricted
or prohibited, contractually or otherwise, from entering into and performing
each of the terms and covenants contained in this Amended Agreement, and that
his execution and performance of this Amended Agreement will not violate or
breach any other agreements between Employee and any other person or entity.

15.    COUNTERPARTS.

        15.1        This Amended Agreement may be executed in two counterparts,
each of which shall be deemed an original, all of which together shall
contribute one and the same instrument.

        IN WITNESS WHEREOF, the Parties have executed this Amended Agreement as
of the date first above written.

    The Company:
 
 
MAXIM PHARMACEUTICALS, INC.

 

 

By:

 

 
/s/  LARRY G. STAMBAUGH      

--------------------------------------------------------------------------------

Larry G. Stambaugh
Chairman of the Board, President and
Chief Executive Officer

    

 

 

 

 
 
 
Date:
 
7/30/02

--------------------------------------------------------------------------------


    
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
/s/  DALE SANDER      

--------------------------------------------------------------------------------

Dale Sander

    

 

 

 

 
 
 
Date:
 
7/30/02

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------


EXHIBIT A
COPY OF EXECUTED PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A COPY OF EXECUTED PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
